DETAILED ACTION
This action is responsive to the Request for Continued Examination filed on 2/18/2022.  Claims 1, 3-5, 7-8, 10-13, and 15-21 are pending in the case.  Claims 2, 6, 9, and 14 have been cancelled.  Claim 21 has been added.  Claims 1, 15, and 20-21 are independent claims.

Allowable Subject Matter
Claims 1, 3-5, 7-8, 10-13, and 15-21 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  Claims 1 and 20 require that the presenting of the selection reasons is controlled according to at least one of the speed or the strength of the input in response to the options.  Claims 15 and 21 require that the selection reasons are selectively presented based on a prediction threshold.  The combination of these features in combination with the rest of the limitations cannot be found in the prior art and no rationale exists to modify prior art in such a manner

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Adam Queler can be reached at 571 272 4140.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan Barrett/
Primary Examiner, Art Unit 2145